NO. COA13-899

                        NORTH CAROLINA COURT OF APPEALS

                           Filed:   18 February 2014


    IN THE MATTER OF:

        P.Q.M.                           Gaston County
                                         No. 11 JB 146




        Appeal by juvenile from order entered 7 March 2013 by Judge

Ralph C. Gingles in Gaston County District Court.         Heard in the

Court of Appeals 8 January 2014.


        Attorney General Roy Cooper, by Special        Deputy   Attorney
        General Gerald K. Robbins, for the State.

        James N. Freeman, Jr., for juvenile-appellant.


        CALABRIA, Judge.


        Juvenile P.Q.M. (“Paul”)1 appeals from a disposition order

committing him to a youth development center (“YDC”) of the North

Carolina Division of Juvenile Justice for a minimum of six months

and a maximum term not to exceed his eighteenth birthday.             We

affirm.

                              I. Background




1 We use this pseudonym to protect the juvenile’s privacy and for
ease of reading.
                                         -2-
      Paul   was    adjudicated      delinquent    on   29   November    2012    in

Cleveland County for robbery with a dangerous weapon (“RWDW”), a

Class D felony pursuant to N.C. Gen. Stat. § 14-87 (2011).                     On 5

January 2012, Paul was adjudicated delinquent for, inter alia,

communicating threats pursuant to N.C. Gen. Stat. § 14-277.1

(2011), a Class 1 misdemeanor.           On 3 December 2012, Paul was again

adjudicated delinquent in Gaston County for, inter alia, larceny

of a firearm, a Class H felony pursuant to N.C. Gen. Stat. § 14-

72   (2011).       The   Cleveland    County    adjudication     for    RWDW    was

transferred to Gaston County and all of Paul’s adjudications were

calendared for disposition in Gaston County.

      The disposition hearing on 4 March 2013 in Gaston County

District Court included all three of Paul’s adjudications.                      The

trial   court    found    three    delinquency     history    points,    a     high

delinquency     level,    that    Paul   had   previously     been   adjudicated

delinquent for two or more felony offenses, and that he had

previously been committed to a YDC.               Therefore, the trial court

entered a Level 3 disposition.            On 7 March 2013, the trial court

entered an amended Level 3 disposition (“the amended order”).                    In

both the original and the amended order, the trial court found

that Paul’s most serious offense was RWDW.                   The amended order

indicated that Paul had been adjudicated for a violent or serious
                                -3-
offense pursuant to N.C. Gen. Stat. § 7B-2508 (2011).       In the

amended order, the trial court again found, pursuant to N.C. Gen.

Stat. § 7B-2507(a) (2011), Paul had three delinquency history

points: two for the larceny of a firearm offense, and one for the

communicating threats offense. The trial court imposed a Level 3

disposition.   However, the amended order added Paul’s adjudication

for communicating threats on 5 January 2012 and deleted Paul’s 3

December 2012 Breaking and Entering (“B & E”) offense.2

     The trial court amended Paul’s delinquency history level and

found that Paul had a medium delinquency level rather than a high

delinquency level.   The trial court ordered Paul committed to a

YDC for a minimum of six months and a maximum term not to exceed

his eighteenth birthday. Paul appeals only the amended order.

Paul’s adjudications are undisputed.

                      II. Standard of Review

     On appeal, this Court “will not disturb a trial court’s ruling

regarding a juvenile’s disposition absent an abuse of discretion,




2 Paul’s B & E and larceny of a firearm offenses are both Class H
felonies adjudicated in the same session of juvenile court, and
pursuant to N.C. Gen. Stat. § 7B-2507(d) (2011), only one of these
offenses could be included in the disposition. (“For purposes of
determining the delinquency history level, if a juvenile is
adjudicated delinquent for more than one offense in a single
session of district court, only the adjudication for the offense
with the highest point total is used.”)
                                  -4-
which occurs when the trial court’s ruling is so arbitrary that it

could not have been the result of a reasoned decision.” In re J.B.,

172 N.C. App. 747, 751, 616 S.E.2d 385, 387 (2005) (citation and

quotation marks omitted). “Although the trial court has discretion

under N.C. Gen. Stat. § 7B-2506 [] in determining the proper

disposition for a delinquent juvenile, the trial court shall select

a disposition that is designed to protect the public and to meet

the needs and best interests of the juvenile[.]” In re Ferrell,

162 N.C. App. 175, 176, 589 S.E.2d 894, 895 (2004) (citations

omitted).    Accordingly,   the    court   “shall   select   the   most

appropriate disposition both in terms of kind and duration for the

delinquent juvenile.” N.C. Gen. Stat. § 7B-2501(c) (2011).

                  III. Consolidation of Offenses

     Paul argues that the trial court erroneously calculated his

prior history level and erred in entering a Level 3 rather than a

Level 2 disposition.    In addition to the improper calculation,

Paul contends the trial court failed to properly consolidate his

offenses and also failed to consider his extraordinary needs that

warranted a Level 2 rather than a Level 3 disposition.               We

disagree.

     After a juvenile is adjudicated delinquent, the level of

punishment depends on “the juvenile’s delinquency history and the
                                      -5-
type of offense committed.”          In re Robinson, 151 N.C. App. 733,

737,    567   S.E.2d   227,   229   (2002).   The   court   determines   the

delinquency history level “by calculating the sum of the points

assigned to each of the juvenile’s prior adjudications and to the

juvenile’s probation status, if any[.]”             N.C. Gen. Stat. § 7B-

2507(a) (2011).        “If a juvenile is adjudicated of more than one

offense during a session of juvenile court, the court shall

consolidate the offenses . . . and impose a single disposition .

. . .    The disposition shall be specified for the class of offense

and delinquency history level of the most serious offense.”              N.C.

Gen. Stat. § 7B-2508(h) (2011).         “‘Session’ is not defined within

the definitions section of the Juvenile Code, but is defined in

case law as that which designates the typical one-week assignment

to a particular location during the term.”          In re D.R.H., 194 N.C.

App. 166, 169, 668 S.E.2d 919, 921 (2008) (citation and quotation

marks omitted).

        In the instant case, Paul was adjudicated delinquent on three

different days in three different calendar weeks in three different

sessions.      Paul was first adjudicated on 5 January 2012 for

communicating threats pursuant to N.C. Gen. Stat. § 14-277.1

(2011), a Class 1 misdemeanor.         On Thursday, 29 November 2012, he

was adjudicated delinquent for RWDW, a Class D felony pursuant to
                                   -6-
N.C. Gen. Stat. § 14-87 (2011), in Cleveland County, which is in

Judicial District 27B.         On Monday, 3 December 2012, Paul was

adjudicated delinquent for larceny of a firearm, a Class H felony

pursuant to N.C. Gen. Stat. § 14-72 (2011), in Gaston County, which

is in Judicial District 27A.

     The trial court clearly transferred Paul’s RWDW adjudication

from Cleveland County to Gaston County for disposition.                 The

Cleveland County adjudication order states that “[t]he legal file

and disposition are to be transferred to Gaston County.”           Merely

transferring an adjudication to another county for disposition

does not require the court to consolidate offenses that were

adjudicated    in   separate    sessions   of   juvenile   court   in    a

disposition.   In addition, the order on its face did not require

or order the Cleveland County adjudication consolidated with the

Gaston County adjudication for disposition.       Therefore, the trial

court was not required to consolidate the offenses for disposition,

and the consolidation requirement of N.C. Gen. Stat. § 7B-2508(h)

does not apply.

                        IV. Prior Adjudication

     Paul further contends that since his adjudication for larceny

of a firearm was on 3 December 2012 and for RWDW was on 29 November

2012, the trial court improperly considered the larceny of a
                                           -7-
firearm offense as a prior adjudication.                 Since the Juvenile Code

does not provide a definition of “prior adjudication,” we turn to

criminal law in order to resolve this procedural issue. This Court

has   compared      and    analogized      criminal      statutes    with    juvenile

statutes to resolve procedural issues.                 See In re D.R.H., 194 N.C.

App. at 170, 668 S.E.2d at 921 (analogizing proof of prior juvenile

adjudications with proof of prior criminal convictions); see In re

Griffin,     162    N.C.    App.    487,    493,   592    S.E.2d    12,     16    (2004)

(analogizing juvenile petitions with felony indictments).                               “A

person has a prior conviction when, on the date a criminal judgment

is    entered,     the     person   being     sentenced    has     been   previously

convicted of a crime[.]”            N.C. Gen. Stat. § 15A-1340.11(7) (2011).

See also N.C. Gen. Stat. § 15A-1331(b) (2011) (“For the purpose of

imposing sentence, a person has been convicted when he has been

adjudged guilty or has entered a plea of guilty or no contest.”).

       In   the    instant    case,    Paul      was   adjudicated    for        RWDW   on

Thursday, 29 November 2012.                The following week, on Monday, 3

December 2012, in a different session of court from the prior week,

Paul was adjudicated for larceny of a firearm.                        Although the

dispositional hearing for Paul’s offenses was not held until 4

March 2013, the adjudication, which is similar to a conviction, of

Paul’s larceny of a firearm offense occurred prior to the 4 March
                                 -8-
2013 disposition hearing and entry of the disposition.      Therefore,

the trial court properly considered Paul’s larceny of a firearm

offense as a “prior adjudication” pursuant to N.C. Gen. Stat. §

7B-2507(a) (2011).

                        V. Level 3 Disposition

     Paul also argues the trial court erred in ordering a Level 3

disposition when evidence supporting extraordinary needs warranted

a Level 2 disposition.    We disagree.

     “Based upon the delinquency history level determined pursuant

to G.S. § 7B-2507, and the offense classification for the current

offense, N.C. Gen. Stat. § 7B-2508 then dictates the dispositional

limits available.”     In re Allison, 143 N.C. App. 586, 597, 547

S.E.2d 169, 176 (2001).     When the dispositional chart prescribes

a Level 3 disposition, the trial court shall commit the adjudicated

juvenile to a YDC.   N.C. Gen. Stat. § 7B-2508(e) (2011).    “However,

a court may impose a Level 2 disposition rather than a Level 3

disposition if the court submits written findings on the record

that substantiate extraordinary needs on the part of the offending

juvenile.”   Id.   “[C]hoosing between two appropriate dispositional

levels is within the trial court’s discretion.    Absent an abuse of

discretion, we will not disturb the trial court’s choice. An abuse

of discretion occurs when the trial court’s ruling is so arbitrary
                                    -9-
that it could not have been the result of a reasoned decision.”

In re Robinson, 151 N.C. App. at 737, 567 S.E.2d at 229 (citation

and quotation marks omitted).       In choosing a disposition,

           the court shall select a disposition that is
           designed to protect the public and to meet the
           needs and best interests of the juvenile,
           based upon:

                 (1)     The seriousness of the offense;

                 (2) The need       to    hold    the   juvenile
                 accountable;

                 (3) The importance       of     protecting    the
                 public safety;

                 (4) The degree of culpability indicated
                 by the circumstances of the particular
                 case; and

                 (5) The rehabilitative and treatment
                 needs of the juvenile indicated by a risk
                 and needs assessment.

N.C. Gen. Stat. § 7B-2501(c) (2011).           This Court has previously

upheld a Level 3 disposition for a juvenile who had no prior

delinquency history, had a low risk of re-offending, and a low

needs assessment.        In re N.B., 167 N.C. App. 305, 310-11, 605

S.E.2d   488,   491-92    (2004).   The    juvenile     in    N.B.   had   been

adjudicated delinquent for assault with a deadly weapon inflicting

serious injury, and the trial court had the authority to impose

either a Level 2 or Level 3 disposition pursuant to N.C. Gen. Stat.

§ 7B-2508(f).     Id. at 311, 605 S.E.2d at 492.             This Court held
                                       -10-
that the juvenile failed to show the trial court’s decision to

impose a Level 3 disposition amounted to an abuse of discretion.

Id.

      In the instant case, since Paul was previously adjudicated

delinquent, the trial court determined Paul’s delinquency history

level   to   be   medium.      With    a   violent    offense    and   a   medium

delinquency level, a Level 3 disposition is required pursuant to

N.C. Gen. Stat. § 7B-2508(f) (2011).            However, the court had the

discretion to impose either a Level 2 disposition with written

findings of Paul’s extraordinary needs or a Level 3 disposition.

N.C. Gen. Stat. § 7B-2508(e) (2011).

      The    trial   court   heard     evidence      from   several    witnesses

involved in Paul’s case to determine which level of disposition to

impose. Specifically, the court heard evidence from Juvenile Court

Counselor Stephania Sarvis           (“Sarvis”);     Dr. Stephen Strezlecki

(“Dr. Strezlecki”), a psychologist working with juveniles involved

with the court system; family therapist Logan Cohen (“Cohen”); and

mental health professional Rory Barrington (“Barrington”).                   The

court   also      considered     and       incorporated     by   reference      a

predisposition report, a risk assessment, and a needs assessment.

Paul had been evaluated in the assessments as presenting a medium

risk and having medium needs.
                                       -11-
      At the disposition hearing, Sarvis testified that Paul was

suspended from the alternative school he had been attending when

the alternative school was notified of the pending RWDW offense.

Sarvis recommended a Level 3 disposition and commitment to a YDC

where    Paul    could    resume   his    schooling         immediately,      receive

individual,      group,   and   family    counseling,        and    remain    on   any

currently      prescribed    medications.           According      to   Sarvis,    the

counseling available at the YDC enables juvenile offenders to

“understand the seriousness of their offense [sic] and they can

get a perspective from the victim’s point of view[.]”                        She also

indicated that placement with a YDC would provide Paul with his

treatment needs, be rehabilitative, and also provide some measure

of protection to public safety.

      Dr. Strezlecki performed a psychological evaluation on Paul

on 9 January 2013 as part of Paul’s involvement in the juvenile

court system.         Dr. Strezlecki      testified         that, based upon “a

combination of reviewing [Paul’s] history in terms of involvement

with the juvenile court system, as well as behavioral difficulties

at   school,    and   also   looking     at   his    more    recent     history”    of

detention and house arrest, Paul needed a high level of structure.

Dr. Strezlecki specifically recommended to the court that Paul

should    have     “a     highly   structured         supervised        residential
                                    -12-
placement,” because it did not appear that Paul could receive the

level of structure he needed at home.

     Cohen     and    Barrington   both    testified   on    Paul’s   behalf

regarding the therapeutic services they provided through Support,

Incorporated (“Support”).      Cohen had been providing Paul with in-

home therapy since November 2012.           At the time of the hearing,

Cohen was providing Paul with therapy for two hours per day, four

days a week.         Barrington testified that he and Paul had been

participating in volunteer work for a local animal shelter as part

of Paul’s therapy.       Cohen and Barrington stressed the importance

of   Paul’s     awareness    of    his     behavior    and    acknowledging

accountability for his actions as part of his treatment plan, and

both testified to Paul’s positive progress in the Support therapy

program.     However, while Cohen and Barrington both indicated Paul

was making positive progress in the Support program, the risk and

needs assessments in the record indicated that Paul presented a

medium risk and had medium needs.

     The court heard and considered the evidence of all the

witnesses, as well as the needs and risk assessments.             There is

nothing in the record to indicate that the court’s failure to find

that Paul had extraordinary needs was so arbitrary that it could

not have been the result of a reasoned decision.               Just as the
                                   -13-
juvenile in N.B. with a low risk and low needs assessment failed

to show that the trial court abused its discretion by imposing a

Level 3 disposition, here Paul also has failed to show that the

trial court’s decision to impose a Level 3 disposition amounted to

an abuse of discretion.     In re N.B. at 311, 605 S.E.2d at 492.

                             VI. Conclusion

      The trial court heard and considered the evidence presented

at   the   disposition   hearing   and    properly   selected   a   Level   3

disposition based on the seriousness of the offense; the need to

hold Paul accountable; the importance of public safety; Paul’s

degree of culpability; and Paul’s rehabilitative and treatment

needs as indicated by the risk and needs assessments. N.C. Gen.

Stat. § 7B-2501(c) (2011).     In addition, the trial court selected

the Level 3 disposition after considering Paul’s rehabilitation

and treatment needs and decided the disposition would meet Paul’s

best interests.    Id.    Therefore, the trial court made a reasoned

decision and did not abuse its discretion in imposing the Level 3

disposition.    We affirm the trial court’s order committing Paul to

a YDC for a minimum of six months and a maximum term not to exceed

his eighteenth birthday.

      Affirmed.

      Judges BRYANT and GEER concur.